Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), further in view of Patrick A. Johnson et aI (U. S. Patent Application: Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), and Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie).
Claim 21 is rejected. Sun teaches a method for synthesizing magnetic surface-enhanced Raman scattering (SERS)-active nanoparticles [abstract], comprising:

synthesizing a plurality of superparamagnetic Fe3O4 nanoparticles[0084 lines 1-6]; coating the plurality of superparamagnetic Fe3O4 nanoparticles with SiO2 to generate Fe3O4@SiO2 particles[0022, 0084 lines 6-25]; and
synthesizing the magnetic SERS-active nanoparticles by attaching Ag nanoparticles to the Fe304@Si02 particles[0087, fig. 21]. Sun teaches and the coating the plurality of superparamagnetic Fe304 nanoparticles comprises adding tetraethyl orthosilicate (TEOS) [0046], and also teaches adding triethoxysilane to functionalize and modify the surface with amino groups [0048]. However Sun does not teach adding tetraethyl orthosilicate and triethoxysilane and stirring together. Johnson teaches a method of making silica coated nanoparticles and teaches mixing (stirring) tetraethyl orthosilicate and triethoxysilane together to coat the nanoparticles with amine functionalized SiO2 [0074]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun when tetraethyl orthosilicate and triethoxysilane mixed (stirred) together with nanoparticles to obtain silicon oxide coated functionalaized with amine, because it is an alternative way for making silica coated nanoparticles with expectation of success. Sun teaches modifying surface with adding triethoxysilane [0048], but not 3-Mercaptopropyl trimethoxysilane. Nie teaches making iron particles with silica shell and teaches functionalizing surface with 3-Mercaptopropyl trimethoxysilane [0040]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun and Johnson when functionalizing surface of particles is done by 3-Mercaptopropyl 
Claim 29 is rejected as Sun teaches adding NH3.H2O to water (ammonium hydroxide aqueous solution) [0084].
Claim 30 is rejected. Sun teaches synthesizing drawing the plurality of superparamagnetic Fe3O4 nanoparticles using magnet [0048].
Claim 31 is rejected as Sun teaches dispersing the plurality of superparamagnetic Fe3O4 nanoparticles in deionized water [0084].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of Lei Wang et al (U. S. Patent Application: 2015/0079270, hereafter Wang).
Claim 25 is rejected. Sun does not teach adding the plurality of superpara magnetic Fe3O4 nanoparticles to a microemulsion. Wang teaches a method of making silica coated Fe3O4 particles by using microemulsion method (particles added to microemulsion as they form) [0070]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun Johnson, and Nie when silica coated Fe3O4 particles are made by microemulsion method, because Wang teaches it is suitable compound forming silica coated Fe3O4 particles.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), Patrick A. Johnson et al .
Claim 26 is rejected. Sun teaches attaching Ag nanoparticles, but does not teachthe Ag nanoparticles forms by adding AgNO3 to NaBH4. Solomon teaches forming silver nanoparticles by adding AgNO3 to NaBH4 [page 322 column 2, fourth paragraph]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun Johnson, and Nie when the silver nanoparticles are made by method of Solomon, because Solomon teaches alternative method of making silver nanoparticles.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U. S. Patent Application: 2014/0077121, here Sun), Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of S. Rashdan et al. Journal of Experimental Nanoscience, vol. 8, no.2, (2013) 210-222, hereafter Rashadan.
Claim 27 is rejected. Sun teaches synthesis of Fe3O4, but does not teach synthesis with ferric chloride hexahydrate and Ferrous sulfate heptahydrate. Rashadan teaches synthesis of Fe3O4 superparamagetic nanoparticles by co-precipitation comprising dissolving FeCI3.6H2O and FeSO4.7H2O in water [2.1.2]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun Johnson, and Nie when Fe3O4 particles are .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yugang Sun et al (U, S. Patent Application: 2014/0077121. here Sun), Patrick A. Johnson et al (U. S. Patent Application: 2015/0038347, here after Johnson), Zhinhong Nie et al (U. S. Patent Application: 2019/0118265, here after Nie), further in view of Ryoji Kanno et al (U. S. Patent Application: 2010/0092885, hereafter Kanno).
Claim 28 is rejected. Sun teaches synthesis of Fe3O4, but does not teach synthesis with ferrous chloride tetrahydrate and ferrous sulfate heptahydrate. Kanno teaches synthesis Fe3O4 comprising dissolving FeC12.4H2O and FeSO4.7H2O in water [0058]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sun, Johnson, and Nie when Fe3O4 particles are synthesis with method of Kanno, because it is an alternative method for synthesis Fe3O4.
Response to Arguments
Applicant's arguments filed 01/20/21 have been fully considered but they are not persuasive. The applicant argument regarding the previous references do not teach the new limitation of claim 1 is not persuasive as Nie teaches functionalizing silica coated magnetic particles with  3-Mercaptopropyl trimethoxysilane(see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712